Citation Nr: 1828906	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  14-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial compensable rating for residuals of left forearm fracture.

3.  Entitlement to an initial compensable rating for right ear hearing loss.

4.  Entitlement to an initial compensable rating for residuals of left wrist fracture.

5.  Entitlement to an initial compensable rating for allergic rhinitis with deviated septum, prior to August 24, 2016, and in excess of 10 percent since that date.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty in the Coast Guard from July 1983 to May 1984 and from June 1987 to March 2013. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Anchorage Alaska Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2016, the Board remanded the issues of entitlement to service connection for sleep apnea and left ear hearing loss, as well as, entitlement to higher ratings for right ear hearing loss, left wrist disability, left forearm disability, allergic rhinitis and deviated septum.  

The RO granted service connection for sleep apnea in a December 2016 rating action.  Since the Veteran did not appeal either the rating or effective date assigned for this disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The RO also recharacterized the Veteran's nasal disabilities (allergic rhinitis with deviated septum) associated with a frontal fracture of the sinus cavity and assigned a 10 percent rating effective August 24, 2016.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).     

In September 2017, the RO granted a separate evaluation for sinusitis, assigning a 30 percent rating, effective August 24, 2016.  Since the Veteran did not appeal either the rating or effective date assigned for this disability, it is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  38 U.S.C. § 7107 (a)(2).

The issue of entitlement to higher rating for bilateral hearing loss is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 7, 2012, prior to the promulgation of a decision in the appeal, the Board received a request from the Appellant, through his authorized representative, to withdraw the appeal for a compensable rating for residuals of left forearm fracture.

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss have been met. 

3.  The Veteran is right handed (right-hand dominant). 

4.  The service-connected residuals of his left wrist sprain consist exclusively of complaints of pain, but without any resulting limitation of motion or functional loss. 

5.  The Veteran's service-connected allergic rhinitis with deviated septum is manifested by obstruction of at least 50 percent in both nostrils without evidence of polyps. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for a compensable rating for residuals of left forearm fracture by the Veteran's representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Left ear hearing loss was incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria are not met for an initial compensable rating for the service-connected left wrist disability.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, including Diagnostic Codes 5214, 5215 (2017). 

4.  Prior to August 24, 2016, the criteria are not met for an initial compensable rating for allergic rhinitis with deviated septum.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.97, Diagnostic Codes 6502, 6522 (2017). 

5.  Since August 24, 2016, the criteria are not met for a rating in excess of 10 percent for allergic rhinitis with deviated septum.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.97, Diagnostic Codes 6502, 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

There is no indication in this record of a failure to notify or assist the Veteran to include examination and obtaining medical records.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the e-file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30(2000).  The record contains private audiological report dated in October 2014; VA outpatient records that date between 2013 and 2017, as well as, reports of VA examinations that were conducted in May 2013, June 2013, October 2014, July 2016, and August 2016. 

Entitlement to an initial compensable rating for residuals of left forearm fracture

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran through his authorized representative has withdrawn the appeal for a compensable rating for residuals of left forearm fracture and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Entitlement to service connection for left ear hearing loss.

The Veteran maintains that service connection is warranted for left ear hearing loss.  In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Sensorineural hearing loss (organic diseases of the nervous system) are considered chronic diseases, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In response to the current claim a VA audiological examination was conducted in May 2013.  The pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz were 10, 15, 20, 30, and 35 decibels, respectively.  The speech recognition score was 96 percent in the left ear.  The examiner determined that the Veteran had symmetrical mild to moderate sensorineural hearing loss in each ear.  The audiologist also found that the pattern and degree of hearing loss is consistent with military noise exposure.  The examiner found that there was a significant shift in thresholds in each ear.  Further, the Veteran was given hearing aids during service.  There was also noted unprotected exposure to acoustic trauma in 1990.  Significantly, the Veteran did not have left ear hearing loss as defined by VA standards.   

However, at VA examination in July 2016, the pure tone thresholds in the left ear at 500, 1000, 2000, 3,000, and 4000 Hz were 10, 20, 35, 60, and 65 decibels, respectively.  The speech recognition score was 98 percent in the left ear.  The VA audiologist determined that the Veteran's left ear hearing loss was not as least as likely caused by military service, pointing out that there was no significant shift in thresholds during military service.  

In regard to element (1), current disability, post-service VA examination now indicates a diagnosis of left ear hearing loss. 

In regard to element (2), in-service incurrence, as noted, the Veteran contends he has current hearing loss is due to military service to include his exposure to military artillery fire.  He is capable of describing and reporting his inservice noise exposure.  

In regard to element (3), causal relationship, as noted, the record contains a July 2016 VA medical opinion which is against the claim and a VA medical opinion dated in May 2013 which supports the claim.  As the record contains credible medical opinions weighing both in favor of and against the Veteran's claim, the Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for left ear hearing loss is warranted.

General Statutes and Regulations Governing Claims for Increased Ratings 

The Veteran maintains that the ratings assigned to his left wrist disability and allergic rhinitis with deviated nasal septum do not reflect the severity of these disabilities.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities. 

The lay statements and testimony are considered to be competent evidence when describing symptoms of a disease or disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, these statements regarding the severity of the appellant's symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there have been changes in the severity of the disability, the Board will need to "stage" the rating to compensate the Veteran for this, irrespective of whether the rating for the disability is an established rating versus initial rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

Entitlement to an initial compensable rating for residuals of left wrist fracture.

Based on inservice snowboarding injury, service connection was granted for residuals of left wrist fracture, in the June 2016 rating action.  A noncompensable rating was assigned, effective in April 2013.  

The relevant medical and other evidence in this case, including the report of the Veteran's VA examination, shows he is right handed.  Consequently, for rating purposes, his right arm is his dominant extremity upper extremity. 

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal ulnar deviation of the wrist is from 0 to 45 degrees, and normal radial deviation is from 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I. 

According to the applicable criteria, a 10 percent rating is warranted for palmar flexion limited in line with the forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 20 percent rating requires favorable ankylosis in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214. 

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)]. 

Based on its review of the entire record, the Board finds that the service-connected left wrist disability is not shown to warrant the assignment of a 10 percent evaluation based on limitation of motion or functional loss due to pain. 

The VA examination in July 2016 revealed the Veteran had complaints of pain in this wrist on weight loading, such as when handling luggage, doing repetitive raking, or gardening.  But, significantly, on objective clinical examination of this wrist there was no objective evidence of pain, crepitus, instability, inflammation, edema, deformity, muscle atrophy, synovitis, or tenderness.   

Moreover, the recorded findings in this regard do not show any actual limitation of motion of this wrist.  The Veteran was able to dorsiflex to 70 degrees and palmar flexion was 80 degrees.  Radial deviation was to 20 degrees and ulnar deviation to 45 degrees.  Plus, there was no reported pain on motion. 

The examiner also noted that, on repetitive testing, the range of motion in this wrist did not decrease.  As well, there was no premature fatigability, weakness, or incoordination on repeated testing. There were no osseous, articular, or soft tissue abnormalities noted on X-ray. 

Thus, these objective clinical findings do suggest the Veteran has any compensable functional loss or limitation as a consequence of the left wrist fracture in service. 

It is also worth repeating that, while the schedular criteria recognize that functional loss may be due to pain, the criteria also provide that subjective complaints of pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  The examiner commented:

Although the Veteran reports current symptoms with gardening, etc, there is no indication they are related to the prior injury and would not likely be given the quality and nature of the symptom. Thus, the differential diagnosis is broader than residuals of a distant fracture. There are no clinical findings or signs of residuals from the prior left wrist fracture injury to support a diagnosis at this time. The left wrist fracture based on the years of evidence of records is that the wrist fracture resolved.

The Veteran is competent to report experiencing pain; however, he has not identified having any resulting functional limitation that would warrant a compensable rating under the applicable rating criteria.  The rating schedule does not support an increased rating due to pain alone. Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

Accordingly, on the record, an increased compensable rating is not assignable for the service-connected left wrist disability. 

Entitlement to an initial compensable rating for allergic rhinitis with deviated septum, prior to August 24, 2016, and in excess of 10 percent since that date.

Prior to August 24, 2016

During military service the sustained a nasal fracture during training.  He eventually developed sinus complications.  The Veteran's current allergic rhinitis with deviated septum condition is rated under Diagnostic Codes 6502 and 6522. 

Under Diagnostic Code 6502, a 10 percent rating is assigned for traumatic deviation of the nasal septum where there is a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side of the nasal passage.  38 C.F.R. § 4.97, Diagnostic Code 6502.  No other rating is provided under Diagnostic Code 6502. 

Under Diagnostic Code 6522 for allergic or vasomotor rhinitis, a 10 percent rating is assigned where there is a 50 percent obstruction of the nasal passage on both sides or a complete obstruction on one side of the nasal passage without polyps, and a 30 percent rating is assigned when there are polyps present.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

In the Veteran's VA examination report dated May 2013, the VA examiner noted that the Veteran's deviated septum condition did not result in either 50 percent blockage of both nasal passages or total blockage of one nasal passage.  Thus, under both Diagnostic Codes 6502 and 6522, the Veteran would not meet the criteria for a compensable rating based on deviation of the septum. 

Other related Diagnostic Codes were considered, to include 6504, which evaluates loss of part of nose, however, the May 2013 examination report indicates that there was no scar or obvious disfigurement of the Veteran's nose.  Therefore, a compensable rating under this Diagnostic Code is not warranted for this period. 

Since August 24, 2016

In a December 2016 rating action, the RO granted a 10 percent rating for allergic rhinitis with a deviated septum, effective August 24, 2016.  In September 2017 rating action the RO granted a separate rating for sinusitis and assigned a 30 percent rating, effective August 24, 2016.   

The August 2016 VA examiner noted that due to rhinitis, the Veteran had greater than 50 percent obstruction of both sides of the nasal passages.  Thus, the Veteran meets the criteria under Diagnostic Code 6522 for a 10 percent evaluation rating based on obstruction related to allergic rhinitis.  However, the Veteran's disability does not meet the 30 percent criteria under Diagnostic Code 6522 because the examiner also noted that there were no polyps present in the Veteran's nasal passages. 

The Board again considered other related Diagnostic Codes to include 6504, loss of part of nose, or scars.  However, the examiner noted that there was no scar or loss of part of the ala, and no obvious disfigurement of the Veteran's nose.  Therefore, a rating under this Diagnostic Code is not warranted. 



ORDER

The appeal for a compensable rating for residuals of left forearm fracture is dismissed.

Service connection for left ear hearing loss is granted.  

Entitlement to a compensable disability evaluation for the residuals of left wrist fracture is denied. 

Entitlement to a compensable disability evaluation prior to August 24, 2016, for allergic rhinitis with deviated septum is denied. 

Entitlement to a disability evaluation in excess of 10 percent since August 24, 2016, for allergic rhinitis with deviated septum is denied. 


REMAND

Because service connection for left ear hearing loss has been granted above, the Board finds that it would be premature to adjudicate the claim for an increased disability rating for right ear hearing loss without reconsideration of the issue by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Evaluation of the Veteran's right ear hearing loss is inextricably intertwined with that of his now service-connected left ear hearing loss.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, that claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an audiology VA examination to determine the severity of his bilateral hearing loss. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for this disability.

2. Then readjudicate the claim on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


